 Case 1:19-cv-00650-NGG-PK Document 14-1 Filed 08/19/19 Page 1 of 2 PageID #: 49
Case Number: _____- CV - _________ (_______) (PK)


                        PROPOSED DISCOVERY PLAN
                                                                       DONE          NOT
                                                                                  APPLICABLE        DATE

 A. ACTIONS REQUIRED BEFORE THE INITIAL CONFERENCE
    1. Rule 26(f) Conference held

    2. Rule 26(a)(1) disclosures exchanged

    3. Requests made:

           a. Medical records authorization

           b. Section 160.50 releases for arrest records

           c. Identification of John Doe/Jane Doe defendants

           d. Proposed Stipulation of Confidentiality

    4. Procedures for producing Electronically Stored
       Information (ESI) discussed

 B. SETTLEMENT
    1. Plaintiff to make settlement demand

    2. Defendant to make settlement offer

    3. Referral to EDNY mediation program pursuant to Local Rule 83.8?
       (If yes, enter date to be completed)

    4. Settlement Conference (proposed date)

 C. PROPOSED DEADLINES
    1. Motion to join new parties or amend pleadings

    2. Initial documents requests and interrogatories

    3. All fact discovery to be completed (including disclosure of
       medical records)

    4. Joint status report certifying close of fact discovery and
       indicating whether expert discovery is needed

    5. Expert discovery (only if needed)                Check here if not applicable 


                                                                                               Rev. 9-14-18
 Case 1:19-cv-00650-NGG-PK Document 14-1 Filed 08/19/19 Page 2 of 2 PageID #: 50

            Plaintiff expert proposed field of expertise:
            Defendant expert proposed field of expertise:
                                                                         DONE      NOT
                                                                                APPLICABLE        DATE
            a. Case-in-chief expert report due

            b. Rebuttal expert report due

            c. Depositions of experts to be completed

    6. Completion of ALL DISCOVERY

    7. Joint status report certifying close of all discovery and
       indicating whether dispositive motion is anticipated

    8. If District Judge requires Pre-Motion Conference, date to
       make request

    9. If District Judge does not require Pre-Motion Conference,
       date to submit briefing schedule

    10. Joint Pre-Trial Order due (if no dispositive motion filed)

 D. CONSENT TO MAGISTRATE JUDGE JURISDICTION
    1. All parties consent to Magistrate Judge jurisdiction for dispositive motion?                Yes
                                                                                                   No

    2. All parties consent to Magistrate Judge jurisdiction for trial?                             Yes
                                                                                                   No

 E. COLLECTIVE ACTION AND CLASS ACTION MOTIONS ONLY
    1. Motion for collective action certification in FLSA cases
         a. Response due
         b. Reply due
    2.   Motion for Rule 23 class certification
         a. Response due
         b. Reply due

This Scheduling Order may be altered or amended only upon a showing of good cause based on
circumstances not foreseeable as of the date of this order.

SO ORDERED:

___________________________                                  _______________________
PEGGY KUO                                                    Date
United States Magistrate Judge


                                                                                             Rev. 9-14-18
